Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

18 CY 9090

 

)
BADISSE DAVID MEHMET, )
)
} COMPLAINT
Plaintiff, ) AND DEMAND FOR JURY TRIAL
)
Vv. )
) =
=
) oo
STEVEN GAUTIER and 26 BNDO LLC, )

Defendants.

LO
a

 

Plaintiff BADISSE DAVID MEHMET (Plaintiff) complains of Defendants STEVEN

GAUTIER and 26 BNDO LLC as follows:
NATURE OF ACTION

1. Pursuant to the Federal Rule of Civil Procedure 9(b), the Plaintiff alleges FRAUD
against Defendant STEVEN GAUTIER (“Defendant Gautier”) and Defendant 26 BNDO LLC
(“Defendant LLC”) who with intent and malice obtained a New York County Housing Court
Judgement in the amount of $24,570.00 plus $25,000.00 in attorney fees ($49,570.00) against the
Plaintiff by CONCEALMENT and FALSE STATEMENTS to that Court. That the Defendants
engaged in a SCHEME TO DEFRAUD the Plaintiff that commenced on March 21, 2016 when the
Plaintiff sold Defendant LLC his building.

THE PARTIES

2. Plaintiff is a resident of the State of North Carolina at 3525 Dechart Lane, Raleigh,
NC.

i a RMP 3
Dex pahee
Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page 2 of 11

3, Defendant 26 Bndo LLC is a New York Corporation holding its principal place of
business at 29 W. 26" Street, 6" Floor, New York, NY.

4, Upon information and belief, Defendant Steven Gautier is a New York resident and
the Vice President of Winther Investment, Inc, the General Partner of West Village Apartments,

LP who is the sole member of 26 Bndo LLC.

JURISDICTION AND VENUE
5. This Court has subject matter jurisdiction under 28 U.S.C. Sect 1332

6. Venue is proper in this Court under 28 U.S.C. Sect, 1391

MATERIAL FACTS

7. On March 21, 2016, the Plaintiff sold his RENT STABALIZED building located
at 26 Bond Street, New York, NY to Defendant LLC (“closing”).

8. That during the closing, Defendant Gautier represented Defendant LCC and signed
all the closing papers and issued payment to purchase Plaintiff's building.

9. That during the closing, Defendant Gautier took the Plaintiff and the
Plaintiff's wife into a private office and had them sign a document releasing their rights in
an over-lease and sub-lease for LOFT #4 within the Plaintiff's building. In that private office,
Defendant Gautier told the Plaintiff and his wife that he was paying a lot of money for the
building and he did NOT want the Plaintiff and his wife to have any rights in the building
after the sale and that is why he was having them sign a document releasing their rights to

the over-lease and sub-lease (“release document”),
Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page 3 of 11

10. That the Defendant Gautier, feared that the Plaintiff and the Plaintiff s wife would
gain RENT STABILIZED tenant rights in the rent stabilized building after the closing. Thus, he
had them sign a release of the over-lease and sub-lease at the closing.

ll. That Defendant Gautier took the release document and NEVER provided a copy of
that document to the Plaintiff and to the Plaintiffs wife. The Plaintiff and the Plaintiff's wife, not
being representing by counsel within that private office and having trust in Defendant Gautier, did
NOT obtain a copy of that document.

12. That after the sale of Plaintiff's building, the Defendants NEVER had any further
communications with the Plaintiff and the Plaintiff's wife for almost TWO YEARS. Nor did the
Defendants send the Plaintiff or the Plaintiff's wife any notices that they were still liable for the
over-lease and sub-lease for Loft #4. Nor did the Defendants send the Plaintiff and his wife any
rent demands or notices that the sub-tenants were failing to pay rent because it was agreed in
writing at the closing that the Plaintiff and his wife released their rights to the over-lease and sub-
lease to Loft #4 and the Plaintiff and the Plaintiff's wife were NOT the tenants of Defendant LLC!

13. That the Defendants allowed the sub-tenants to remain in Loft #4 from March 21,
2016 (Building sale date) to June 13, 2017 (Over 1 year and 2 months) collecting rent from the
sub-tenants, communicating directly with the sub-tenants, and allowing the sub-tenants for some
time to remain in Loft #4 without paying rent.

14. That the Defendants FAILED to file for an eviction against the occupants of Loft
#4 within a REASONABLE amount of time to mitigate damages. The Defendants further FAILED

to take advantage of clause 7 of the sub-lease extension dated September 30, 2016 that gave

 

* One requirement prior to filing in New York Housing Court and to obtain a judgement is to send arent demand to
the Plaintiff. Thus, upon information and belief, the Defendants made further false statements to the New York
Housing Court that they served a rent demand on the Plaintiff for the purpose of DECEIVING that court and harming
the Plaintiff.
Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page 4 of 11

Defendant LLC the right to evict the sub-tenants with a 60 day notice after the March 21, 2016
closing.

Lease Extension Clause 7 dated Sept. 30, 2016:

“Furthermore, upon the sale of the building, the Under-Tenants agree to

vacate Unit 4 within a 66 day period upon receipt of a written 60 day notice

to vacate by the new building owner if such new owner chooses to have Unit

4 Vacated”

15. That after TEN MONTHS from the closing and without the Plaintiffs
knowledge, the Defendant LLC FRAUDULENTLY filed a non-payment of rent action within the
New York County Housing court and obtained a Judgement against the Plaintiff in the amount of
$24,570.00 including $25,000.00 in attorney fees based on Defendant Gautier’s
CONCEALMENT of the release document and his FALSE STAEMENTS to that court that the
Plaintiff and the Plaintiff's wife were still liable for the over-lease and the sub-lease when they
were NOT for the sole purpose of having a defendant with deep pockets.”

16. That Defendant Gautier engaged in a SCHEME TO DEFRAUD the Plaintiff
and the Plaintiff's wife at the March 21, 2016 clesing when Defendant Gautier took them
into a private office during the closing without their attorney and had them sign the release
document away from other witnesses. In other words, Defendant Gautier’s intention was to
hold the Plaintiff and the Plaintiffs wife liable if the sub-tenants did NOT pay the rent after
the closing BUT also to protect himself from any tenancy claims by the Plaintiff and the
Plaintiff's wife after the closing.

17. THUS, Defendant Gautier needed to isolate the Plaintiff and the Plaintiff’ s

wife from other witnesses who could attest to the existence of the release document, In

 

* The Plaintiff and his wife were NEVER served with the Defendant LLC’s Housing Court Petition
and a default judgement was entered against them.
* Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page 5 of 11

furtherance of his scheme to defraud, Defendant Gautier never served the Plaintiff and the
Plaintiff's wife with any rent demands, the Court Petition or Judgement in fear they may
claim tenancy rights in Loft #4. And though the sub-tenants owed thousands of dollars in
rent prior to the expiration of the sub-lease, the Defendant LLC only filed the Housing Court
action after the sub-lease expired so not to risk any tenancy claims by the Plaintiff and the
Plaintiff's wife in Loft #4 during the pendency of that action. The Defendants then
CONCEALED the release document and made false statements to the New York Housing

Court to obtain a money Judgement against the Plaintiff and cause him additional damages.

Defendant Gautier sitting in the middle and left side of the table took the Plaintiff
and the Plaintiff's wife into a private office to isolate them away from the other
persons in the room who could attest to the existence of the release document
during the closing.

 

 

 
Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page 6 of 11

 
Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page 7 of 11

23. That due to the Defendants CONTINUED INTENTIONAL AND MALICIOUS
CONDUCT, the Plaintiff's damages are CONTINUING, and a final total damage amount is

DIFFICULT to be determined at this time.

SECOND CLAIM FOR RELIEF
(NEGLIGENCE)

24, That if Plaintiff is found liable under the over-lease and sub-lease, Defendant LLC
owed a legal duty to the Plaintiff to serve him with a rent demand notice for Loft #4 which would
have allowed the Plaintiff to mitigate his damages and completely eliminated the $25,000.00
attorney fees.

25. That Defendant LLC owed the Plaintiff a legal duty to serve the Plaintiff with a 30
day non-payment notice prior to filing a non-payment action within the New York County Housing
Court.

26. That Defendant LLC owed the Plaintiff a legal duty to serve the Plaintiff with the
New York County Housing Court Petition prior to obtaining a default judgement against the
Plaintiff.

27. That Defendant LLC owed the Plaintiff a legal duty to serve the Plaintiff with the
New York County Housing Court judgement.

28. That Defendant LLC did with intent and malice breach its legal duty owed to the
Plaintiff by failing to serve the Plaintiff with any rent demand notices, the Housing Court Petition
and the judgement for the purpose of depriving the Plaintiff of mitigating his damages and to
prevent him from claiming tenancy rights within Loft #4.

29. But for the Defendant LLC’s breach of its legal the duty owed to the Plaintiff,
the Plaintiff has been damaged in the amount of $49,570.00 including other damages which are

CONTINUING,
Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page’8 of 11

WHEREFORE, Plaintiff respectfully requests a judgement against the Defendants and in
favor of the Plaintiff for NOMINAL DAMAGES of $1.00, COMPENSATORY damages in the
amount of $212.00 plus $49,570.00, and EXEMPLARY damages on the fraud cause of action in
the amount of $250,000.00, and for such other and further relief as this Court deems just and
proper.

PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief
that : (1) the complaint is not being presented for an improper purpose (Such as
to harass, cause unnecessary delay, or needlessly increase the cost of litigation);
(2) the claims are supported by existing law or by a non frivolous argument to
change existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint
otherwise complies with the requirements of Federal Rule of Civil Procedure 11.
I agree to notify the Clerk's Office in writing of any changes to my mailing
address. I understand that my failure to keep a current address on file with the
Clerk's Office may result in the dismissal of my case (I have read the Pro Se
(Nonprisoner) Consent to Receive Documents Electronically).

7
Dated: OofSber 1, 2018 A
i )) hf, jf

Badisse David Mehmet
3525 Dechart Lane
Raleigh, NC. 27616
(646) 260-3614
dvd.mehmet@gmail.com

 
 

 

ee

STEVEN GAUTIER
DEFENDANT

29 West 26" Street, 6 Fl,
New York, NY 10010

BNDO LLC
DEFENDANT

29 West 26" Street, 6" FI.
New York, NY 10010
Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page 9 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

BADISSE DAVID MEHMET,

CV

18 CV 90:

Plaintiff,

 

Vv.

STEVEN GAUTIER and 26 BNDO LLC,

 

Defendants.

Net ase Niner Se Net Nace! Sate” Siete et See ae!

 

SUMMONS IN A CIVIL ACTION

TO:

STEVEN GAUTIER BNDO LLC

Defendant Defendant

29 West 26" Street, 6 FL. 29 West 26" Street, 6 FI.
New York, NY 16010 New York, NY 10010

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day
you receive it) — or 60 days if you are the United States or a United States agency,
or an officer or employee of the United States described in Fed. R. Civ. P, 12(a)(2)
or (3) — you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion
must be served on the plaintiff or plaintiffs attorney, whose name and address are:
Badisse David Mehmet, 3525 Dechart Lane, Raleigh, NC 27616.

If you fail to respond, judgment by default will be entered against you for the

relief demanded in the complaint. You also must file your answer or motion with the
court.

CLERK OF COURT

Dated:

 

Signature of Clerk or Deputy Clerk
QCT 0 2 201
JS 44C/SDNY Case 1:18-cv-09090-VSB  [eaqurevER shee 49/02 ey. f
plement the filin id se¥vice of pl -

REY. 06/01/17

   

The JS-44 civil cover sheet and the information contained herein neither replace no Raging
other papers as required by law, except as provided by loca rules of court. This form, approved by the Judicial Conference of the
Unite¢ States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet:

Seven Gawtier and
BABE? ,, on

 

 

PLAINTIFFS Jo Mise Daw 3 Mehme t DEFENDANTS
oLS

ATTORNEYS (FIRM NANE. ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (iF KNOWN)
3525 peChark Lane. (640)260- Biot AIA

Raletyh, oc ZT bib

CAUSE OF A TION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF GAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? N es["]

if yes, was this case Vol.[_]Invol. [| Dismissed. No[} Yes [] If yes, give date & Case No.

 

IS THIS AN INTERNATIONAL ARBITRATION CASE? N a Yes L]
(PLACE AN [x] IN ONE BOX ONLY} NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ }387 HEAL THCARE/
[1110 INSURANCE [ }310 AIRPLANE PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED [ 1422 APPEAL 1 1975 FALSE CLAIMS
1 1120 MARINE [ }31S AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY “ge igune OF PROPERTY 28 USC 188 { 1376 QUITAM
f }430 MILLER ACT LIABILITY [ 1355 PERSONAL INJURY 4 USC B84 [ 1423 WITHDRAWAL { ]400 STATE
£1140 NEGOTIABLE { } 920 ASSAULT, LIBEL & PRODUCT LIABILITY 1 y sao OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL f ] 440 ANTITRUST
(1180 RECOVERY OF | | 330 FEDERAL INJURY PRODUCT } 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS { 1450 COMMERCE
ENFORCEMENT LIABILITY [ 1480 DEPORTATION
OF JUDGMENT { ]346 MARINE PERSONAL PROPERTY [ ] 820 COPYRIGHTS { ] 470 RACKETEER INFLU-
[ 3} 484 MEDICARE ACT [ ] 345 MARINE PRODUCT | 1830 PATENT ENCED & CORRUPT
[ 452 RECOVERY OF LIABILITY { }370 OTHER FRAUD , ORGANIZATION ACT
DEFAULTED [1850 MOTOR VEHICLE | 1377 TRUTH IN LENDING [| ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION "RuGO)
STUDENTLOANS [ 1355 MOTOR VEHICLE | 1840 TRADEMARK [ }480 CONSUMER CREDIT
{EXCL VETERANS} a PRODUCT LIABILITY SOCIAL SECURITY { }490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF 0 OTHER PERSONAL
OVERPAYMENT INJURY { 1380 OTHER PERSONAL LABOR { 1861 HIA (139571) [ }850 SECURITIES!
OF VETERAN'S —s[ 1362 PERSONAL INJURY - PROPERTY DAMAGE { 1862 BLACK LUNG (923) COMMODITIES!
BENEFITS ED MALPRACTICE [| ]385 PROPERTY DAMAGE —‘[ 1710 FAIR LABOR { ] 883 DIWC/DIVW (405(9)} EXCHANGE
[ 1180 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT —{ 1864 SSID TITLE XVI
SUITS { ]720 LABORMGMT { 1865 RS! (405(g))
i 7190 OTHER PRISONER PETITIONS RELATIONS { ] 890 OTHER STATUTORY
CONTRACT [ ]463 ADEN DETAINEE [ 1740 RAILWAY LABOR ACT ACTIONS
i198 CONTRACT i 510 MOTIONS TO [ } 751 FAMILY MEDICAL FEDERAL TAX SUITS 1 ] 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | Fave ACT (FMLA)
LIABILITY 28 USC 2255 [ 1870 TAXES (U.S. Plaintiff or
{ 1486 FRANCHISE CIVIL RIGHTS: [ ]530 HABEAS CORPUS { ] 780 OTRER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ 1877 IRS-THIRD PARTY MATTERS
[ ]$40 MANDAMUS & OTHER = [ )791 EMPL RET ING 26 USC 7609 895 FREEDOM OF
p1Me nPionay ne SECURITY ACT {ERISA} Soe FNEORMATION ACT
REAL PROPERTY | } 896 ARBITRATION
i) 441 VOTING IMMIGRATION { } 899 ADMINISTRATIVE
[ }210 LANG f ] 442 EMPLOYMENT PRISONER GIVIL RIGHTS
CONDEMNATION { ] 443 HOUSINGS [ 1462 NATURALIZATION PROCEDURE ACT/REVIEW OF
{ 1220 FORECLOSURE £ yaas ACCOMMODATIONS | 1550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISIG
[ ]230 RENT LEASE & [ {555 PRISON CONDITION ~—[ 1485 OTHER IMMIGRATION
EJECTMENT DISABILITIES - | ] 560 CIVIL DETAINEE ACTIONS (ie. eee ONAL °
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ } 245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
f 1290 ALL OTHER [ 1448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE 1S RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY ‘yah RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P, 23 IF SO, STATE: \ \e
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only shop ioced in complaint
JURY DEMAN ES Cyo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32°
Case 1:18-cv-09090-VSB Document1 Filed 10/02/18 Page 11 of 11

CE AN x IN ONE BOX ONLY) ORIGIN
Griginat Py 2 Removed from [13 Remanded [| 4 Reinstated oF fo 5 Transferred from [7] 6 Multiistrict C7 ee tom

. ‘ey Dietri Litigation éudge from
Specify Dist
Proceeding State Court Ao ate Reopened (Specify District) (Transferred) Magistrate Judge

ry @. allparties represented = Court

[18 Multidistrict Litigation (Direct File}
4 b. At Jeast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDIGTION IF DIVERSITY, INDICATE
[J 1U.S. PLAINTIFF [[]2 U.S. DEFENDANT [] 3 FEDERAL QUESTION DIVERSITY CITIZENSHIP BELOW.

(U.8. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF F PTF DEF PTF DEF
CITIZEN OF THIS STATE [ }# CITIZEN OR SUBJECT OF A [F3[]3 INCORPORATED and PRINCIPAL PLACE []5 []8
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE
CITIZEN GF ANOTHER STATE [}2 INCORPORATED or PRINCIPAL PLACE [ ]4[]4 FOREIGN NATION [38 [{]6
OF BUSINESS iN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTYUES)
BS2S Dechar’ Lane
Rel Cig ; Oc Zeb

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES) gm
24 West Lb™ sarce¥, Plo

New Yok, OT f OC1O

DEFENDANT{S) ADDRESS UNKNOWN

REPRESENTATION 1S HEREBY MADE THAT, AT THiS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [.] WHITE PLAINS [_] MANHATTAN

DATE SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT
[ ] YES (DATE ADMITTED Mo. Yr, )
RECEIPT # Attomey Bar Code #

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge . is so Designated,

Ruby J. Krajick, Cierk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Ceara

   
